Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s arguments, see remark, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rodriguez et al (US 2018/0204786).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9-11, 14, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al (US 2018/0204786; Rodriguez hereinafter).

With regard to claim 1, Rodriguez discloses a semiconductor device package 80 (Fig.13 with corresponding texts; para[0039]), comprising: 
a substrate 58 (para[0039]; metal die pad is interpreted as substrate same way as applicant’s flange 102/substrate 110 since both die pad 58 and flange/substrate are made of metal); 
a semiconductor die 60 (para[0034]) comprising silicon (Si) (para[0007]), silicon carbide (SiC), or diamond; and 
a metal layer 50 (para[0032]) on a surface of the semiconductor die 60, the metal layer 50 comprising 
a bonding surface (surface of layer 50 that is touching the glue layer 54 through which attaching the die pad 58.  In another words, surface of metal layer 50 is attached to the die pad 58 through the glue layer 50) that is attached to a surface of the substrate 58, the bonding surface comprising 
opposing edges (Fig.13 shows opposing edges from bottom) that extend along a perimeter (Fig.13) of the semiconductor die 60 and one or more non-orthogonal corners (para[0042]).

With regard to claim 2, Rodriguez discloses the semiconductor device package of Claim 1, wherein the one or more non-orthogonal corners comprise radiused or chamfered corners (para[0042]).





With regard to claim 9, Rodriguez discloses the semiconductor device package of Claim 2, wherein the surface of the semiconductor die 60 including the metal layer 50 thereon comprises radiused or chamfered corners that are aligned with the radiused or chamfered corners of the bonding surface (Fig.13).

With regard to claim 10, Rodriguez discloses the semiconductor device package of Claim 9, wherein opposing edges and the radiused or chamfered corners of the semiconductor die comprise laser-ablated edges and corners, respectively (para[0031]; Fig.10).

With regard to claim 11, Rodriguez discloses a semiconductor device package 80 (Fig.13 with corresponding texts), comprising: 
a substrate; 
a die comprising 
a semiconductor material (Silicon) having an elastic modulus of greater than 100 gigapascals (GPa); and 
a metal layer on a surface of the die and comprising 
a bonding surface that is attached to a surface of the substrate, the bonding surface comprising 
opposing edges that extend along a perimeter of the die and one or more radiused or chamfered corners.

With regard to claim 14, Rodriguez discloses the semiconductor device package of Claim 11, wherein the bonding surface 50 is attached to the surface of the substrate 58 by a die attach material 54 (para[0042]), and wherein the one or more non-orthogonal corners are configured to reduce stress (para[0042]) at an interface between the bonding surface and the die attach material 54.

With regard to claim 24, Rodriguez discloses a semiconductor device package 80 (Fig.13 with corresponding texts), comprising: 
a substrate 58 (para[0039]); and 
a semiconductor die 60 (para[0039]) attached to a surface of the substrate 58, the semiconductor die 60 comprising 
a material (silicon has elastic modulus of 202 GPa) having an elastic modulus of greater than 100 gigapascals (GPa), wherein 
a surface of the die 60 (Fig.13) adjacent the surface of the substrate 58 comprises radiused or chamfered corners (Fig.13).

With regard to claim 25, Rodriguez discloses the semiconductor device package of Claim 24, wherein the material comprises silicon (Si) (para[0007]), 

With regard to claim 26, Rodriguez discloses the semiconductor device package of Claim 24, further comprising: a metal layer 50 on the surface of the die 60, the metal layer 50 comprising a bonding surface (Fig.13) having radiused or chamfered corners that are aligned (Fig.13) with the radiused or chamfered corners of the surface of the die 60.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 7, 12, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodriguez.

With regard to claims 3 and 12, Rodrigues does not explicitly disclose the semiconductor device package, wherein the radiused or chamfered corners have a radius of curvature or chamfer dimension, respectively, of about 100 microns or more. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form such dimension curvature as claimed, since it has been held that where the general conditions of a claim are disclosed 

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of curvature or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 193 (Fed. Cir. 1990). See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

With regard to claim 13, Rodriguez does not explicitly disclose the semiconductor device package, wherein the bonding surface comprises opposing edges that extend along a perimeter of the die at a distance of less than 25 microns therefrom. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form such distance of less than 25 microns as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson ,65 USPQ2d 1379.


With regard to claim 7, Rodriguez does not explicitly disclose the semiconductor device package, wherein a thickness of the semiconductor die is less than about 100 microns, wherein a thickness of the metal layer is less than about 10 microns, and wherein a thickness of the die attach material is less than the thickness of metal layer. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form such thicknesses as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson ,65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed thicknesses or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or .

Claims 6, 8,15-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodriguez in view of Dunne et al (US 2009/0278244; Dunne hereinafter).

With regard to claims 6 and 15, Rodriguez discloses the semiconductor device package, with the exception of wherein an elastic modulus of the semiconductor die 60 is greater than that of the die attach material by about 1.5 times or more. However, Dunne discloses wherein an elastic modulus of the semiconductor die 211 (silicon; para[0027]; 140 GPa) is greater than that of the die attach material (abstract; conductive polymer; 10 GPa) by about 1.5 times or more. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the die attach material layer of Rodriguez with Dunn’s die attach material to achieve predictable result and improving electrical resistance for electrically interconnected network (abstract of Dunne).

With regard to claim 8, Rodriguez does not disclose the semiconductor device package of Claim 5, wherein the metal layer 221 and/or the die attach 

With regard to claim 16, Rodriguez discloses the semiconductor device package of Claim 14, wherein the semiconductor material comprises silicon (Si) (para[0007]) or gallium nitride (GaN). Rodriguez does not disclose the semiconductor device package, wherein the metal layer 221 and/or the die attach material comprise gold (Au) or an alloy thereof, and wherein the surface of the substrate comprises a die attach pad comprising copper (Cu) or an alloy or composite thereof. However, Dunne discloses wherein the metal layer and/or the die attach material comprise gold (Au) or an alloy thereof (para[0047]; NiAu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal layer and pad using such claimed material as these materials are well known and common knowledge in the art.




With regard to claim 18, Rodriguez discloses the semiconductor device package of Claim 17, wherein opposing edges and the radiused or chamfered corners 48 of the die 60 comprise laser-ablated edges and corners (para[0031]), respectively.

With regard to claim 19, Rodriguez discloses a semiconductor device package 80 (Fig.13 with corresponding texts), comprising: 
a substrate 58 (para[0039]); 
a die 60 (para[0039]) comprising 
a semiconductor material (para[0007]); and 
a metal layer 50 (para[0039]) on a surface of the die 60 and comprising 
a bonding surface having radiused or chamfered corners (para[0039]), wherein the bonding surface is attached to a surface of the substrate 58 by 
a die attach material 54 (para[0041]). 

However, Rodriguez does not disclose wherein an elastic modulus of the semiconductor die 60 is greater than that of the die attach material by about 1.5 

With regard to claim 20, Rodriguez does not explicitly disclose the semiconductor device package, wherein the bonding surface comprises opposing edges that extend along a perimeter of the die at a distance of less than 25 microns therefrom. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form such distance of less than 25 microns as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson ,65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of distance or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that 

With regard to claim 21, Rodrigues does not explicitly disclose the semiconductor device package, wherein the radiused or chamfered corners have a radius of curvature or chamfer dimension, respectively, of about 100 microns or more. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form such dimension curvature as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of curvature or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 193 (Fed. Cir. 1990). See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
With regard to claim 22, Rodriguez discloses the semiconductor device package of Claim 21, wherein the radiused or chamfered corners 48 are configured to reduce stress (para[0042]) at an interface between the bonding surface (surface of layer 50) and the die attach material 54.

With regard to claim 23, Rodriguez discloses the semiconductor device package of Claim 22, wherein the surface of the die including the metal layer thereon comprises laser-ablated (para[0031]) radiused or chamfered corners 48 that are aligned (Fig.13) with the radiused or chamfered corners of the bonding surface.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein the opposing edges of the bonding surface extend along the perimeter of the semiconductor .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SELIM U AHMED/Primary Examiner, Art Unit 2896